          zn l e kte? Jveo'/)?
                             k# l
                                # ('
                                   cuct
        Fpr%e West:r/9),
                       A /#-F bly
                                r ><
                                   ' CLER.
                                         K'
                                          SA
                                           OTFR
                                              FO
                                               I
                                               C
                                               AENU
                                                  O.
                                                   SE
                                                   K
                                               rjuya
                                                     .D
                                                      ,V
                                                       I
                                                       S
                                                       AXCOUI
                                                            RT    .




                                                                JAï 1i)2218




Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 1 of 11 Pageid#: 28
                                                                                    '?              #                                                                     '
                                                                ,-                                                                                                                                                                                                                                                                                                                                                     '
                     -       -'.            .       . .         l .,.                     ..                     .
                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                           .
         '                                                                  .        *                                                                                                                  .        '                                                                                                                                                                                                             '
                                        /j . x's.'
                                                 l
                                                 :'r.:      .
                                                                        .
                                                                                     .
                                                                                          .
                                                                                                             -
                                                                                                                                                                    .
                                                                                                                                                                        'i .                   .                         t                        ..                         .            t '                                           .                   '; ' ''                                            .       .       t. (
                                       /7.                                                                                       g                                                                                                                                                       .   p                                                                                                                                   /y
                                                            t                                   '                            ,                                                                          P                     Z'                           .                                                           .                                                                                                                                  ' '
                                                                c                                   0                            '
                                                                                                                                                                                                                               /                                                     . .                                                   y                            , s
                                                                    .       .            Ls..
                                                                                                -.
                                                                                                     .
                                                                                                                 ,
                                                                                                                         .
                                                                                                                                                                   j
                                                                                                                                                                   !,,', -. :
                                                                                                                                                                            .*-
                                                                                                                                                                              .,'                                                         .                                                           '                    . jd
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                              h.
                                                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                               s;
                                                                                                                                                                                                                                                                                                                                !p 1
                                                                                                                                                                                                                                                                                                                                   2jjl                                                                '                                                  '
                                   ,
                                       ..                   '
                                                                                     r
                                                                                     '
                                                                                                                                                          511A                                                                '                                                                                                      t'                     /1I ,
                                                                                                                                                      ) .                                                                                     jky

                                                                                                                     ec                                             p -                                                                                                                                                    .c                                                                    jy5>
                                                                                                                                                                                                                                                                                                                                                                                                  - ;
             . .1l
                 tllb wr
                       I-./1Ie. ps c à/
                                      k robà /D                                 .
                                                                                                                                                  '                t                             $                            t
                                                                                                                                                                                                                                                                                                                                      c.
                                                                                                                                                                                                                                                                                                                                      'er s'
                                                                                                                                                                                                                                                                                                                                           /nc/ à/k.                    '                                                                                 .
    .                              Jr                                                           ,        ,                       r                                               .             .                                                                          e'
                                                                                                                                                                                                                                                                                                                           ,.j. '-                                          . . : ,                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                 .


                                                    !J7                                   o       P $1î t                        .
                                                                                                                                     *t
                                                                                                                                                                                                                                          j                                                                    (
                                                                                                                                                                                                                                                                                                                               ,     '                                               .
                                                                                                                                                                                                                                                                                                                                                                                         '                 '                                         'e    '




                                                '
                                                                                       st o my. '        .                                                                                                                                                                                          I    $,J
    ,        .
                                            jt
                                                    .
                                                                    ,
                                                                        -
                                                                         ..
                                                                              jj .
                                                                                 ,,..,:,      pe':j j7 .-p
                                                                                            t -'-                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                     ./v
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                             j. (
                                   (                                                .                                                                                   .
                                                                                                                                                                             '
                                                                                                                                                                                  .
                                                                                                                                                                                          .
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                      )           ,.
                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                 ,   g                ..k
                                                                                                                                                                                                                                                                                                        ..                                             p j. (
                                                                                                                                                                                                                                                                                                                                                            ,.xg
                                   y' (see lpczmews nn.A/52 < . <5' '/6                                                                                                                                      .
                                                                                                                                                                                                                                  .                        .
                                                                                                                                                                                                                                                                     .                                             .
                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   .



                                    ( S .V. jS ''p)j'V.
                                                      j.
                                                       JF
                                                        ':4,g ' i/ .t
                                                                    r #,jy.
                                                                          j
                                                                          y '
                                                        JQ t .3 '   Mt'.-- ,    , j r û ) j.
                                                                                           $
                                                                                                                                                                                                                                                                                                                                           .                                     .,>         ,
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ''



.                                  .,
                                             f' .I/ / .'.       ,'. ,..      ' , . ' ' g f'p/.
                                                                                             $''nE.A                                                                                                                                                                                                                                                                                                                       ,
                                           v yj,
                                               j .w ljjj.jjjrx.  .            q   ' r            .                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                       x kjl .                             ..
                                       .5:        'f/ Mv  ), '. . c ... : . . .. J ', . / ' ''
                                                                                 '                   '%                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                       '                            .
                                                                                                                                                                                                                                                                                                                                                                                         lr                                    '',
                     .
                                   6                                          x                     -
                                                                                                                     .
                                                                                                                     .
                                                                                                                                 'k
                                                                                                                                      /
                                                                                                                                      j
                                                                                                                                      '
                                                                                                                                      s
                                                                                                                                      jr
                                                                                                                                      jg-j
                                                                                                                                         6
                                                                                                                                         .
                                                                                                                                         1
                                                                                                                                         2
                                                                                                                                         j
                                                                                                                                         '3
                                                                                                                                          (
                                                                                                                                          r
                                                                                                                                          ;
                                                                                                                                          yC . .-j
                                                                                                                                                 C
                                                                                                                                                 r4
                                                                                                                                                  -
                                                                                                                                                  S
                                                                                                                                                  E
                                                                                                                                                  r
                                                                                                                                              yjjje
                                                                                                                                                   ;
                                                                                                                                                   j
                                                                                                                                                   ::
                                                                                                                                                    ;
                                                                                                                                                    /
                                                                                                                                                    I 'jrr;,                .
                                                                                                                                                                                                   ..
                                                                                                                                                                                                  .w                                  .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                       v
                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                     -.                       . .
                                                                                                                                                                                                                                                                                                                   .       y::
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             ) -
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               .,.                                  .
                                                                                                                                                                                                                                                                                                                                                                            . -...
                                                                                                                                                                                                                                                                                                                                                                                     .                                              ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                    .

                                                        -                                                                                                                                     ,.,                                                                                .
                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                       y.u                                                                                 y,
                                                                                                                                                                                                                                                                                                                                                                                                            .. .                                          ..
                                                                                                                                                                                                             i
                                        d           .
                                                                                                     .

                                                                                                                     '
                                                                                                                                               /.: .'
                                                                                                                                                    .'' ' '                           t.
                                                                                                                                                                                      .        ,
                                                                                                                                                                                               '
                                                                                                                                                                                                             ;
                                                                                                                                                                                                                         .:                                              j
                                                                                                                                                                                                                                                                                                                       p ... :..
                                                                                                                                                                                                                                                                                                                               ,s p'
                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                   j.j.
                                                                                                                                                                                                                                                                                                                                      -'
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       (                                                                               *' -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                           .
                                                                                                                     Ik                                                                        $                         j                                         !
                                                                                                                                                                                                                                                                   rj . . '
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                       .,y*L
                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                           . y..1 .r. .
                                                                                                                                                                                                                                                                                                                                                                                                            ..2
                                                                                                                                                                                                                                                                                                                                                                                                            j.                              ,
                                                                                                                                                      ,
                                                                                                                                                                                                                         p                                               j                                y                                                                                                        ..
                 .                                  .       .
                                                                                                                                          -
                                                                                                                                                      ,
                                                                                                                                                                    '
                                                                                                                                                                                  j
                                                                                                                                                                                                                                                           j                         .                         . .. ç                                                                                              .
                                       5        '
                                                                                                                                                                   u .: t.
                                                                                                                                                                         ?bf
                                                                                                                                                                           ?. :
                                                                                                                                                                              /'                                              .tslp
                                                                                                                                                                                                                                  ;l/t
                                                                                                                                                                                                                                     /F
                                                                                                                                                                                                                                      :S!2 (
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                           5/-         '
                                                                                                                                                                                                                                             .' .' '. -'..
                                                                                                                                                                                                                                              .                                                                                                             '                    '                                 ..
                                        .
                                                                            k-                       L                           .                    .   '        '                                                              '                                                                                              *                              *                .                         '
                                                                                                                                                                                                                     /                                                                                                                                  C
                                                    .           t:                                                       .                '                                  q        w
                                                                                                                                                                                                   .                      (    Ik.                                 N                                          1d           lu,,,jjjj,j,.'
                                                                                                                                                                                                                                                                                                                                        jj ,                *           ,                                  k                   . ,                        .
                                   ,
                                                                                                j;
                                                                                                 !. j
                                                                                                    tj
                                                                                                     ,                                                .j                                                             .                                         .v..                                                                                     .                                                              .       ,
                                                                                                                                                                                                                              y                                                                                                                                                                                                                 .
                                                                                                .'  W '                                                                  .
                                                                                                                                                                             ,                                                                                     5 CW K.VIC 1.
                                                                                                                                                                                                                                                                               tA l #                                                                                       e                          /C& 7/              ,




                                            DI
                                             JK .. .C..,/
                                                        ..                    '
                                                                                                                         .

                                                                                                                                                               ,
                                                                                                                                                                       $k'
                                                                                                                                                                                          ,      q#/
                                                                                                                                                                                                   .-.
                                                                                                                                                                                                     j
                                                                                                                                                                                                     .ej.jsv
                                                                                                                                                                                                           o.jy//j..cy Ly.jt
                                                                                                                                                                                                                           ua/cu$s: jj                                                        '
                                                                               .,1
                                                                                 .                               '                            .
                                                                                                                                                                    .
                                                                                                                                                                                  .       !l
                                                                                                                                                                                           .
                                                                                                                                                                                             .                                .
                                                                                                                                                                                                                               yz                 .
                                                                                                                                                                                                                                                                       . . .
                                                                                                                                                                                                                                                                                 ,                        '
                                                                                                                                                                                                                                                                                                          ,                jL
                                                                                                                                                                                                                                                                                                                           ..j
                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                             ï1k 1
                                                                                                                                                                                                                                                                                                                                 k !
                                                                                                                                                                                                                                                                                                                                   k ''
                                                                                                                                                                                                                                                                                                                                      , 1k '                                .'                                         1L                                     '
                         .

                                     ,-
                                        'I '      -
                                                   --
                                                   ., ..,  .
                                                           'gf. ,,/ ..              #.
                                                                                     4.t     -:VI     .) -. 8 '.
                               .                              - .       -     :   ,
                                                                                  k     - ,             ,,9
                                                                                                          - .                .                            ..
                                                                                                                                                                                                                                                                                                                                                                                                               .


                              r.:7 j!r .,-..1:,;';r.' (7 '-. ..'- -.' ; 4'kj
                                                    *
                                                        .
                                                        .
                                                                ,
                                                                           l.
                                                                            '.
                                                                             '
                                                                             j
                                                                             l
                                                                             r
                                                                             l
                                                                             -','
                                                                                -
                                                                                , ..
                                                                                   1t
                                                                                    !
                                                                                    j!
                                                                                     : .-':- . --
                                                                                                ..--!
                                                                                                .   k
                                                                                                    .
                                                                                                    -...;
                                                                                                        ,. .-.

                                                                                                             .
                                                                                                              .:
                                                                                                               --
                                                                                                                ,
                                                                                                                :'j                       j
                                                                                                                                          y
                                                                                                                                                                                              -.-
                                                                                                                                                                                              . ..

                                                                                                                                                                                               .
                                                                                                                                                                                                   .


                                                                                                                                                                                                                     ,                                                    k.                                                   . .                                      (t                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                   z
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                        y,6-sny,jtc. .bo/e). -'j''
                                                            '                                                                                                                                                                             '                                                                                                        '
                                                                                                                                                                                                                                                                     )-
                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      ,t.
                                                                                                                                                                                                                                                                        ;...;                                              ), ?'.'
                                                                                                                                                                                                                                                                                                                                 -'                                                                                            t>-
                                        o p$/6r 6.#? j./t                                                                                                                                                                                                                                     -- - -- . ..
                                                            . .                                 '                                                                                                           . .                       :               .        ,   y'                    -.       .       ' . -,
                                                                                                                                                                                                                                                                                                                .                              .        ,    ,                       ,- ..-                    .-.               ,                                .
                                                                                                                                                                              .
                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                     .    :.                                                                .. .                         .             .       .                                .
                                                                                                                                                                                                                     '    '                            '
                                   9    .            (s      . t                     .
                                                                                                                                                                                                    '                                                                                -                                                                          '   #/ '                                           .               . '.
                               b'
                                org'ens ?,eo,a,J n (2) .r, tn c.,e îoc e n,./43 é- 5                     ,




    .
     .
                     .
                         .
                                        .
                                                l
                                                y//
                                                  e (.
                                                     b/
                                                     < qc'0 j,
                                                            '-
                                                             JK                                                                  *
                                                                                                                                                                                                                  4r#//
                                                                                                                                                                                                                      21Ae        '                    '
                                                                                                                                                                                                                                                               'q.                                                                                                                               '
                                                                                                                                                                                                                     '                            '
                                                                                                                                                                                                                                                           t'
                                                        Case 7:18-mj-00149-RSB Document 9 Filed1.-01/10/19 Page 2 of 11
                                                                                                                      .
                                                                                                                        Pageid#: 29
N




    Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 3 of 11 Pageid#: 30
Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 4 of 11 Pageid#: 31
'

                                                                   .                                     j                   .                                                                                                       $ .                                   (. '                                           ;. .       *' ''. js                                                                 .,.
                                                                                                                                                                 c.:!                                                                  *:
                                                                                                                                                                                                                                        v,
                                             L,                    -                                                                                                                                                                                                                                                                                                     .s.
                                                           ,               .                     ..                                  t$
                            -
                                    I/C.               .                       ,
                                                                                                         t
                                                                                                        . s
                                                                                                                                         '
                                                                                                                                         ,à                  ; ..
                                                                                                                                                                                         '
                                                                                                                                                                                          'i
                                                                                                                                                                                         '''
                                                                                                                                                                                           .
                                                                                                                                                                                             î. .              .                 t       . .-s
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              i              .
                                                                                                                                                                                                                                                             -t ,
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             .  q     ,                .       , ;: i
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                     .'- '''-.
                                                                                                                                                                                                                                                                                                             -  .' v;9'
                                                                                                                                                                                                                                                                                                                      . ' .-t
                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                             , .' .
                                                                                                                                                                                                                                                                                                                                  î              .
        .   .                                                                      .            .                                                                          .                                       ,                                                                                                           .                                                                  .                  ,
            .       .
                                      t                                                          .                                       i jj                                                                      k
                                                                                                                                                                                                                   ,                 ..                                                         .         ,.-., j
                                                                                                                                                                                                                                                                                                            -  x   c y           j.    .
                                6 . ). .           E.5 5'G / ',-.:r - 4.0           .v.                                                                                        .'                          *'                                                                                          .
                                                                                                                                                                                                                                                                                                         f.5 ô    ' ,'. ''
                                                                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                                                           !'
                                                                                                                                                                                                                                                                                                                            ' '.
                                                                                                                                                                                                                                                                                                                                ' '- . .                         '           Y
                                   ' , -                                                                                                 .                                                             ,                                                                                                       (..         .         .                           I
                                                                                                                                                                                                                                                                                                                                                                 k.j
                                                                                                                                                                                                                                                                                                                                                                   l:-
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                      --
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       .- . ,
                                rp g.''i ': - i 2' j .'-d
                                                                    .

                                                        .
                                                        z $.... -,,,-j!
                                                           , -
                                                           .   '
                                                                      j!
                                                                   . ..
                                                                       r
                                                                       - .
                                                                       , j
                                                                         ,         ,    -
                                                                                            .         ,.
                                                                                                                   ,.                                                                                                                        '.                                                                                                            ,, .'
                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                               r                                  '
                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                $                           ,  i ., . :.
                                                                       1
                                                                       . '$
                                                                          i, .
                                                                             !i
                                                                              . 'j
                                                                             ;!  s.                                                                  .                                  .                                  .     -                                                     t                                                               $                 '



    .                       (S OVr '.'.
                                      k
                                      d
                                      119
                                        q:/
                                      ' N
                                          . t en ''                                                                                                                                               e                    t
                                                                                                                                                                                                                                                     o'                                t5                                          '- tlû'
                                                                                                                                                                                                                                                                                                                                         b '                                                              c
                                                                                                               .                                                                                                                                                                                                                                                          i                                                      -.--
                .                        .                                              0                                                                 . c                                                      j                     c n                               , / .                                                                                          s                                              y
                                                                       k..;:. tr- 4!:.4k J                                           ;                                1-'
                        -
                                    r.                             'î'!:                                                                             '>
                                                                                                                                                     .
                                                                                                                                                                          .
                                                                                                                                                                        - '                                        $-                                                                                  I
                                                                                                                                                                                                                                                                                                       k                             $.                                                               t
                                                                                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                     ,                                                                                                                   .


                    w,
                                    '                           e !Vl. . . ,j .J J.'n
                                                                           . -          z
                                                                                                       6e                                                             '
                                                                                                                                                                                                                                                                     5 4t       .n .  .    .                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                               ze . .e :&. ... t. ç,4.
                                                               a                                                        :.                                                                                                                               .                '.
                                                                   -o ('               jy
                                                                                        (
                                                                                        ,
                                                                                        j,j.
                                                                                          '$)j-, -JX/($-
                                                                                                       , .                                                                                                                                           ('.- -- 'a
                                                                                                                                                                                                                                                              qj
                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                               m.fy
                                                                                                                                                                                                                                                                  ao
                                                                                                                                                                                                                                                                   z' .. .   ..... . ..
                                                                                u       .
                                                                                    g                               ,                                        .
                .               .-.                              -.       ,.Q.         11tl u.                 -
                                                                                                                    -- . .'
                                                                                                                          ..
                                                                                                                                 '                '
                                                                                                                                             ... ' .                                                                                                           .
                                         )        ').               /                       '.                     .                 t                                                                             -          .i                                                                                                                               1.                                             .
                                         .é
                                         t.t.
                                            --K                      l
                                                                     t:.'. .r
                                                                            .!.
                                                                              ,.- .,/:7 .
                                                                                ,       /e
                                                                                         '.-'.;
                                                                                              ;jk                                                                                        C . .J4 ' N--                                                                '                    '
                                                                                                                                                                                                                              , .q
                                                                                                                                                                                                                                 . .                                                                                                                       l                                                                     .
                                                                               f!$
                                                                                .
                                                                                              .     .   )''                                  :            e-'
                                                                                                                                                          . %t
                                                                                                                                                             .r.                        kj .                               t ï. , '
                                         .                             ...
                                                                         . , ..                                         ..                       '                $j'.j!; .. - .I
                                                                                                                                                                                t                      k           I hI !
                                                                                                                                                                                                                        ''
            :               peS                                            ,.,;'. ''.:'
                                                                                      t
                                                                                      .
                                                                                      s
                                                                                      f
                                                                                      , 'CV ,t'kj/)),.'.                                                                                                                                                 .                                                          .$U                   F                                                               $
                                .
                                                                    ,*s         '
                                                                                --
                                                                                  f'
                                                                                   r.
                                                                                    '. I. :'1wk.                                         pk
                                                                                                                                          .:,''',,                                     ;. j
                                                                                                                                                                                          x       r...
                                                                                                                                                                                                     ' -                                             .
                                                                                                                                                                                                                                                                          %. lk
                                                                                                                                                                                                                                                                          .                                                                                          .
                                                                           . ..                                          .sv                                          . .

                            D!k. X#-                                           .. ,' .
                                                                                        .J.-' .J '
                                                                                                 .                                                                             .
                                                                                                                                                                               c. ' . e                                                                                        /                                         ) J') 04                                                                                            .       . ..

                        .           .
                                                                           . ,:. d.' . .j * s v !. ' x
                                                                                                           .        ,
                                                                                                                    ,            (
                                                                                                                                 L            r
                                                                                                                                              t.k,                                       .         .                                         j                         t               rk                                                                       .                        t j:                 .
                                                                                                                                                                                              .                                                                       .x                                                                             ''v             -         -&

                                    l                                                            -.                              . .7ïf
                                                                                                                                 S                                                 .'/Jl''                                       . 1' : t5.... ./6 p                                                                           ov                    '. !,NJ&r'
                                                                                                                                                                                                                                                                                                                                                              -'-f: t
                                                                                                                                                                                                                                                                                                                                                              ;  .

                                                                                                                                                                                                                       ...                                        ):-          .               .                î              -..           1
                                                                                                                                                                                                                                                                                                                                             o!, . , ,
                                                       i                                                                                       $                      Sk       -
                                                                                                                                                                                        r-., - . ,
                                                                                                                                                                                        / k,    .                            -
                                                                                                                                                                                                                             .                       t                                                          .    k.                  .           !j                                   t
                                                                                                                                                                                                                                                                                                                                                                                          ,               j
                                                                                                                                                                                                                                                                                                                                                                                                          tt
                                                                                                                                                                                                                                                                                                                                                                                                           I .-.,j

                                                                                       #' .
                                                                                          -..Nj;
                                                                                               (1.
                                                                                                 l '.,c
                                                                                                      '
                                                                                                      :j8.,,
                                                                                                           p,.'
                                                                                                              -.jr'' ., '...                                                                                                                                     '
                                                                                                                                                                                                                                                                 .$, ''
                                                                                                                                                                                                                                                                      .                                    ''':
                                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                                               .#/ '. ' ' z'.. .h
                                                                                                                                                                                                                                                                                                                                ..x:.
                                                           -                                                                                   i                                                       A                                     f                                                             ' i                           %                 -                                                   î
                                8, .                                                             lr#M 7                                                                   -                        .                       z '                                                                         zl                                                                                                          tv o
                                         *
                                                  '             !
                                                                L                   - ''
                                                                                       i                            .. , .                                -)                   q.
                                                                                                                                                                                -.,... !.:                     '           : .$'. $                                                                                        i'                         (                      .                            $
                                .
                                    v T,' 'pd
                                            '' ..nj(     L-/ 'j.
                                                   j44'I''.-
                                                               JJ
                                                                . '..î'
                                                                      -. 4',
                                                                           '
                                                                           .q'
                                                                             k1 :. . .5                   '                                                                                                                -.
                                                                                                                                                                                                                                                     ..                                            8p                          '                                         .p                           ;p 4 d
                                         .
                                                                                q               *.r
                                                                                                      -- .-.
                                                                                                                    . .. ' --
                                                                                                                               >..
                                                                                                                             .-..'                       .                 .            . ,y
                                                                                                                                                                                                  - .$
                                                                                                                                                                                                  l
                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                       -. .,':b
                                                                                                                                                                                                                                 h ' .,-.                                                                                                                      $4.
                                                                                                                     ' 't
                            z                              '           . ?k .                                  .'
                                                                                                                .z  .      . .
                                                                                                                                 '
                                                                                                                                     .                       '
                                                                                                                                                                  .k
                                                                                                                                                                 ..
                                                                                                                                                                      -            '
                                                                                                                                                                                   k' k                                          ,:  '.
                                                                                                                                                                                                                                  . . ..
                                                                                                                                                                                                                                                     '        P
                                                                                                                                                                                                                                                              .                            1                                                               l             .           - ',
                                                                                                                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                                                                                        qg'
                                                                                                                                                                                                                                                                                                                                                                                          t.
                                                                            '                                                                                                                      t                                                                                                                                                      k
                                                                                    ,                                                /                                .                       S
                                                                                                                                                                                                                                                                                                   .                                                                                                          .
                                                                                        .                                                .
                                                                                                                                                                                              '
                                                                                                                                                                                                                                         .       .
                                                                                                                                                                                                                                                                                                   t                                                                 '                            '           &

                        '   .
                                                                                                                                             5                        e- r(72. 4J7 '                                                                     ; q V,I
                                                                                                                                                                                                                                                         '                                         /                           '
                                                                                                                                                                                                                                                                                                                                    ,'       .
                                                                                                                                                                                                                                                                                                                                                                                     r                     1''
                                                                                                                                                                                                                                                                                                                                                                                                             --gc:.
                                                                       t                                           t     .                                                                                              t            $                            .        -                               .         l--.-         .- -          .-
                                                                                                                                                                                                                                                                                                                                                                         .-                               --

                                                                       ce m #                                                                                                                                                                                                                                        5
                                                       k 1.                                                                                      , .                                    .                  .                                                                                   t                                                                     .                                     .
                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                           -.
                                                 -                                                                               '
                                                                                                                                                 Z)
                                                                                                                                                 (
                                                                                                                                                 .                                                                      '                                     *'
                                                                                                                                                                                                                                                                                                           l               p                                                                               /
                                         l            1.                                    t                            k                   , -'                                                                                    .                                                                          .
                                                                                                                                                                                                                                                                                                                     '                                    X'                                  ' X'
                                    /ç J5.
                                         f                                              îs W 5 o on 4.ç t'
                                                                                                         1/7/:.:                                                                                                                                         '.                                                                         ' 1
                                                                                                                                                                                                                                                                                                                                      5-                                                                      '
                    *                                                                                      .                 *
                .               J                                           .
                                                           .                                                                                                                                                                                                                       .                                       '                                                                  .
                                                                                                                                                                          .                                                                                                    ,                           .                                                                                          .

    *                                   t                                           .
                                                                                                                                                                  N.                                                                         .                                                     z/                                                                tt                                     t '
                                                                                                                             Q
                                                                                                                             s                                                                    jkis                                                                    p                                                                                          j V                                  . VT
                                                                                                                                                                                                                   '

                                    r        e
                                                                                   r                                     .
                                                                                                                                                                                   : -.                    .
                                                                                                                                                                                                                           ts
                                                                                                                                                                                                                            t t                                   ;Js,na.
                                                                                                                                                                                                                                                                      ' Z/. .                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                     ep.$ '
                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                &,                  . L.                                                                                               .                     :                                                                                                                                   .
                                                               8                            i =                                                                                                            k e, .                                                                              ,x fo past                                                                        .                         .
                            3                                                                                                                                                                  1
                                                                                                                                                                                               k
                                                                                                                                                                                               .                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         N                                                                                                           *
                                                       :                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                 .                                                                                                                                                   *
                                                                                                                                                                                                                                                                                                                                                                                     '




                                                 Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 5 of 11 Pageid#: 32
Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 6 of 11 Pageid#: 33
                                                                             I % : I/
                                                                                    ,':eJ tvtes 1àttk.z.o fzrr
                                                                                      .or'
                                                                                      f  sa wesech ),0:k-
                                                                                                        ).
                                                                                                         % 7/py /
                                                                                                                k
                                                                                                                                                                                        .



                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                    ,




                                                                             '                                                                                                                                                                                                        .                                           .
                                                             (.                              '                                 .                                       k                                                                                                                                                                   '

                        .
                                                                                                                 ES                                        er ,c6.
        '
                                                                                                                                                   j
                                                                                                                                                   t
                                                                                                                                                   rz
                                                                                                                                                   :)
                                                                                                                                                    j.j
                                                                                                                                                      ,
                                                                                                                                                      .,
                                                                                                                                                   l fl
                                                                                                                                                        :
                                                                                                                                                        ,                                                                           .
                                                                                                                                                                                                                                        , (,
                                                                                                                                                                                                                                        .  :
                                                                                                                                                                                                                                           . j.,, . ,
                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                           C x1 f 5 h0
                                            .                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                .           .           (
                                                                                                                                                                                                                                        :f3- , -9û.
                                                                                                                                                                                                                                                  1 .)
                                            V                                                                                                                                                                                                                                                                                                                  .
        .                                                                                                                                                      .                                                            .                               '
                                                                                                                 . .
                .
            .                                            u                                       ,
                                                         t                                       , 1.
                                                                                     .                                   ,



                                                                                                                                                                           A


    .
                                                                                                                                                   .                                                                        g.                                                       IL                                                        .
                                                                                      P tPr                                            '>                                                           '                                                                       Pf' f
'
        .                                                                    .4          '                                                                                                                  >                       .
                            '
                                                    t            t                                                                                 ç       ,                       j                    .                                                           .                                                     .
                                                     .           #                                                                                                                          .                                                           I                            >
                                                                         1                                       :            .    '   e
                                                                                                                                                       ,                       VI                                                   'V                           ''              CS.               *
                                                                                                                                                                                                                                                                                                                                               .           '        .
                                                                                 1. .                .
                                                                                                                     ,                                     j                                            ,               j.                      .                            .                                    .       '
                                        '

                                            '
                                                         , -,
                                                            -...r                                            .
                                                                                                                                                        j/ 3'                           -                        .i2)
                                                                                                                                                                                                                    ., . .j,                                                ; . c
                                                                                                                                                                                                                                                                                .                                 , ,                                  . .
                                                                                 v                       J
                                                                                                         '
                                                                                                                              D                                '
                                                                                                                                                                                                                                    ,'                          '                                       r 'y- '
                                                                     P 4                                         P                     '

                                                                                                                                               ,
                                                                                                                                                                           .   .            jr-.
                                                                                                                                                                                               g j!         ,
                                                                                                                                                                                                                                    /                            je                            J/Q./
                                                                                                                                                                                                                                                                                                   G
            -
                    .

                        ov
                                    -       .
                                                .


                                                         .
                                                                     ,
                                                                                 /
                                                                                 C' ( 1.
                                                                                       oi
                                                                                       >VC
                                                                                         '                                                 q       j
                                                                                                                                                       ' '
                                                                                                                                                                   g ( (, : cg
                                                                                                                                                                   .           ..                                               -
                                                                                                                                                                                                                                                                                 p pj-'. (,,y,C
                                                                                                                                                                                                                                                                                              u,.                                     ''           '
                                                                                                     .       ,                                                                                                         .                                                                                jk
                                        -
                                                 1@.                                                         .
                                                                                                                 :                     ,p9
                                                                                                                                         ,
                                                                                                                                         t . .t.                   >
                                                                                                                                                                                                                     .              .


                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                        . . .             #                                    .


                                                ed
                                                 .n.                                                                          8                        .
                                                                                                                                                                                                                                                                                 .vvtsl  . sss
                                                o
                                                                                  .                      .
                                                                                                                         .
                                                                                                                         ;
                                                                                                                         .j. .                                                                                   .
                                                                                                                                                                                                                 ,z jj : '. j
                                                                                                                                                                                                                            :                                                                      ..
                                                             o je
                                                             .
                                                                                                                          /                                                                             . /j                                    '                                g.                       a.                      ,
                                                                                                                 1.                                                                 K                             q.
                                                                                                 -                                                                                                                                                                      -

                                                                 .
                                                                                                 .
                                                                                                                 ,                     ,.                                  .                    /0 .                 J;                     rz)
                                                                                                                                                                                                                                             --
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                               (?.                    .       .
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                .                                                                                                             .       .   .

                                        )                                                                                                                                                                                                                                        v                                            ..
                                .                                                                                    -                     .                                                                                                                                              *'       .jr'                                                .
                                                    ..                                                                                                                                                                                      .                    . '
                                                '                                                                                                                                                           ''                                                      '                               .
                        .
            .




                                                                                                                         ..
                                                                                                                              4h'J                                     / '-/
                                                                                                                                                                           '1'                      '
                                                                                                                                                                                                        .
                                                                                                                                                                                                                            (                                           '
                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                        .. ' r -                                                      2
                                                                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                       . .                     -- - -


                                                                                                                                               '                                                                   j.. ..
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                k k (. ./).. t . . . j.
                                                                                                                                                                       ,
                                                                                                                                                                       .                                          54 j                                          ' !' j .(               .

                                                                                                             .
                                                                                                                                                                                            '
                                                                                                                                                                                                                 SJJ                    *                    *
                                                                                                                                                                                                                                                                 -a ' /t c /qo.           '    *



                                                                                                                                                                                                                   :                                             / 74. 1S5
                                                                                                                                                                                                                                                                     , j//p
                                                ) Case
                                                   j,
                                                    q
                                                    z
                                                    p7:18-mj-00149-RSB
                                                           .g-....  -
                                                                    ..-
                                                                      . Document
                                                                           , 9.Filed 01/10/19
                                                                                      .                                                                                                                                                                                     ,,s. .
                                                                                                                                                                                                                                                                            :;   ,,
                                                                                                                                                                                                                                                            Page 7 of. 11 Pageid#:
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                   34
                                                                                                                                                                                                                                                                                                                                           .
Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 8 of 11 Pageid#: 35
                                                                                                         Dtn>e 1 %î.r4
                                                                                                                     '.4g 1,'+/+ o ort
                                                                                                         .'
                                                                                                             -tleèlyhvn)7
                                                                                                                        ,
                                                                                                                        4,/ olyl
                                                                                                                               yyp
                                                                                                                                 '
                                                                                                                                 .                                                                                 u . .,
                                                                                                                                                                                                                                                                                            ' --.-




'
                                                                                   à                                                                  *'*                                    .
                                                                              ..
                                                                               <                 .                    .             x ..
                                                                                                                                       . .t                                          ..ld . :4'
                                                                                                                                                                                     d                                                                                                    . x                       k %'
                                                                                                                                                                                                                                                                                                                    .                                  .                   ,           . ev .-     .
    '                                                                          .
                                                                               .
                                                                              :'                                           .
                                                                                                                           l                                               x...
                                                                                                                                                                              ..              y!                                    $                                  .              . '' . '$lv
                                                                               '            .
                                                                                            '            .                 !
                                                                                                                                     .
                                                                                                                                         . ,1l
                                                                                                                                             %..*.                                                                                      .               .                                                           ''&' '             *'             ''x                  .           ' * A .N -'' .
            .                                                                                ..                       e *'
                                                                                                                         -                            :                                           ,,; .
                                                                                                                                                                                                                       y            )                 '
                                                                                                                                                                                                                                                      ï                                                                                         ..                                           i
                                                  .                   .                        --                         '                      .'
                                                                                                                                                      1           .                                                    $--          '
                                                                                                                                                                                                                                        -                   t ..                            i           .-.                                          ..',,.                         '        !
                                                                              , .                        -.                                                                          .        .$                           !                                                                                                          ,         .
                                     (
                                     '
                                     ) J/J. .q p                              .
                                                                                                              . Pe(- .. .
                                                                                                                        -
                                                                                                                        . ''                                                                                  .'
                                                                                                                                                                                                                       15'          '
                                                                                                                                                                                                                                                                  '' - .'
                                                                                                                                                                                                                                                                        I)                                                                  .. v.ru                    l
                                                                                                                                                                                                                                                                                                                                                                                            ..'
                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                               :-., ,          p.
                                                                                                                                                                                                                                                                                                                                                                                                                                            .



                                                                                                                  . . a. ,                                        ..                  t 1,                                                  tf .                                ... t                                                               ..* %                                  w-
                                                         .
                                                             n            1 ...                                          b.'-.                              q> .                                                                        . .. .
                                                                                                                                                                                                                                        .                              .          .                                                                                      '         ...' -.<. .                      ,                       *
                                                  .    .z .                                                       .                          .                                  ,    ,                . ,                       .       .                     .                   t j. .                                :k                            - ..             .
                                                                                                                                                                                                                                                                                                                                                                       -.                                           l
                            . t                   t                                          ,       .                '                                                         ' . * e Qt..                                   '- '                                                       k'$. .        î.          ...           w:                 -.                             '
                                                                                        m                                                                                  f          ' 'k 1                                                                           .        ...                                                                                .                                  ' .

                                              l.
                                               ''. . o
                                                     o'          ..

                                                                 .
                                                                                                                      .y
                                                                                                                       ;.
                                                                                                                        rr..'
                                                                                                                            ,
                                                                                                                            -
                                                                                                                            A
                                                                                                                            .
                                                                                                                            a >.
                                                                                                                              rA<-.'
                                                                                                                                   . ..
                                                                                                                                      f. ,...
                                                                                                                                      >     -:,
                                                                                                                                              .- '
                                                                                                                                                 -1
                                                                                                                                                  -... ..œ
                                                                                                                                                         p.
                                                                                                                                                          '.. .',!                                                                                                                                                                        n,
                                                                                                                                                                                                                                                                                                                                          >..'
                                                                                                                                                                                                                                                                                                                                             .>nr
                                                                                                                                                                                                                                                                                                                                                Nx
                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 s,,$                                           r
                                                                                                                                                                                                                                                                                                                                                                                                . .,
                                                                                                                                                                                                                                                                                                                                                                                                   ';
                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                    c,        .            'k                                                                                                              $               ' :t                                                             t..                    .
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                  q         ..           (
                                                                                        /                                  g        k                       p.                        .                   .                                       '         .%: 4          .                                                           ..             !            X                                       .
                                                                                                                  .        & . J'                 .          .
                                                                                                                                                                                                      : .'' r '
                                                                                                                                                                                                              . .., y                       .                                                 .
                                                                                                                                                                                                                                                                                                  C . Vg                                    .
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          /                .
                                                                                                                                                                                                                                                                                                                                                                               '',     .
                                                                                                                                                                                                                                                                                                                                                                                                                        ,tn                 '
                        .                l $                              i                                                     .
                                                                                                                                                            ''             '                                  (                              *.                                                   ', -& .                                   .                          .                                                      p
                            M' 1                                 'j. ,                  $,
                                                                                                                  .
                                                                                                                      V- r '
                                                                                                                                .                                  .
                                                                                                                                                                                         *
                                                                                                                                                                                                   #
                                                                                                                                                                                                       .*Xjy
                                                                                                                                                                                                       '
                                                                                                                                                                                                           Xtjyy     j'W.'$..>.# .w& .Xy-
                                                                                                                                                                                                               ' -'(*g                                                                 ',''py
                                                                                                                                                                                                                                                                                            N'@r y'#. jjU...
                                                                                                                                                                                                                                                                                                           S .' '
                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                . ''
                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                    .


                                                                                                                                                                                                  *'                       t                                                                                '
                                         .
                       .             .                                                                                                                                                                                              t                                                              î      .
                 0           t $.
                                 '
                                                      e ' e'fN d.
                                                                rJ .htd                                                                                                             r                              ./                            .                             r>'. '' ' l         'ut-5.'''
                                             ..              %   .                      .                                  k .                              '          .                     'a#:                               %                           ..                                                                                                                         t'                                     ? $.
                            / :;
                               ,..- r', .                        .
                                                                                                                                         . .                                                                                    ('                        ' -'                                    /                                                   Qh E .jj                                                      g, r
                  .                                   h.
                                                      '                                                  .            k         1.,                   .t
                                                                                                                                                      ,          ,                   é $                                                               .                                    A                   .                                                                          I
    .                   ,        .
                                     .. <.             .. . .
                                                              . ,jjxy 'j.
                                                                        y..y
                                                                           .l..;'
                                                                                .  .w
                                                                                    o.
                                                                                    . .. m
                                                                                                g     g                                                                                                                                                                                    .pQg                                             .                                      ;y
                                                                                                                                                                                                                                                                                                                                                                                    ,y
                                                                                                                                                                                                                                                                                                                                                                                     .yy gg
                                                                                                                                                                                                                                                                                                                                                                                         s r.
                                                                 t '   .        -k .-                .
                                                                                                                                                                                                                                                                                              ,

                        P' .                                 , . .7  -                 ;   q
                                                                                           j /ê   . /        .             '
                                                                                                                                                                                                                                                                                                        '.                            . y/g
                                                                                                                                                                                                                                                                                                                                          . -' '.. , 1 ,
                                         .                                               4                                                                                                                                                                                                                                                          .
                      ...& -.....                      . .ry:                      ....4'...                  ..
                                                                                                               1 -
                                                                                                                 z... .... t                                . x.                                                                                                       '. j                                 .           .                                                                                                .
                                                                                                               '
                                                                                                               h .         - ..
                                                                                                                            ..                              ..w.x !.*'.&                                      - - ... ..        ... . .                     . .                                             h       .   .                   . .                                                        .       .. .. .
                                                                                                                                                                                                                                                                                                                                                                                                                         %            ...
                      jrj;
                         t'-
                           )
                           y                           .
                                                       t. -
                                                          ,t,j
                                                             ,,.                        s.
                                                                                        .        .
                                                                                                             -                 .
                                                                                                                               ,
                                                                                                                                         ,                 .:
                                                                                                                                                             $
                                                                                                                                                             .
                                                                                                                                                            - .        j
                                                                                                                                                                       (
                                                                                                                                                                       '
                                                                                                                                                                       :i
                                                                                                                                                                        rk
                                                                                                                                                                         q
                                                                                                                                                                         .,, ,, ..                                                                                                        ;                 -
                                                                                                                                                                                                                                                                                                            ,2
                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                             ;7                                                                         ..j
                                                                                                                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                                                                                                          r'
                                                                                                                                                                                                                                                                                                                                                                                           kp                           k
                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                        /
                                                                                                                                                                                                                                                                                                                                                                                                                        rët
                                                                                                                                                                                                                                                                                                                                                                                                                          jj!y .
                                                  I
                                                             .
                                                                 x. *'% &' .$t                               t.           (' <.
                                                                                                                          '
                                                                                                                          :                   t@w')e. *
                                                                                                                                                        .
                                                                                                                                                                           ..
                                                                                                                                                                                              .
                                                                                                                                                                                                  '
                                                                                                                                                                                                      .
                                                                                                                                                                                                      .
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                    $             .                         (, .                                  .
                                                                       ,                                                                                                                                                            .             .
                                                             .   f                          I .                                                        , ,-                                                                                           /                                                                                                                        '- p
            .    1                                              f!j        i
                                                                                                             .                                   .'         Y'                           '-''j                                                                    ..
                 ..                                      .                                                                                                  t                  .         .                ..w ,
                                                                                                                                                                                                      .. ..            r i.
            !.    . W,4/4':1jj
                             I4'/'!.
                             E.'   ''                 . .lj
                                                          r
                                                          ' .*
                                                             *,
                                                              .J .o                              .       :                . '                               '              .        <.1''....
                                                                                                                                                                                            ( t.....a;wg; ?
                                                                                                                                                                                            - I*''        ,                                                            ..                                       .                                                                                                                           .
                                             . .
                                              xx4
                                                                     .                  I
                                                                                        $                                               .'. .                                  $          '           :            .
                                                                          y             .                                                 t                                .1 .                       i.
                            ,.,.,t - .,. î
                                         ? .''
                                             .'
                                              t.. 1h:
                                              .     ,N. . .                                                           -.....-. ,
                                                                                                                               '.
                                                                                                                                <                                               ...'.., . .                                                                   .                                                                                                                                   .


                             5 c'                                                       .-.                                                  .'
                                                                                                                                              ., / ..J.'.. 1                                                               l                                                              ' .                                                                                                                           r
                                                                         ew- '                           <                                                                                                                                                                                                                                                                                                 :
                            /.                                        .. .     i                             .e                 '                                                                                                                                                                                                                           .                                                       I.
                                                                                                                                ,.                                                                                                                                                                                                                             t
                                                                                                                                                      ,                    .                      $1. .                                                                                                             lj                                                 ..                  dl!l        ,
                                                                                                                                                                           1
                                                  . .
                                                        '.
                                                             .            '    ':x- x '.
                                                                                        5
                                                                                                         â
                                                                                                         ,
                                                                                                                 .
                                                                                                                          ''w
                                                                                                                                    h
                                                                                                                                         q.
                                                                                                                                         a             .
                                                                                                                                                                       .
                                                                                                                                                                       <             .w'
                                                                                                                                                                                      ..               .., ,     'I'
                                                                                                                                                                                                               I i                                1* bt'
                                                                                                                                                                                                                                                      b-.     z . ..
                                                                                                                                                                                                                                                                           1%
                                                                                                                                                                                                                                                                               . .            .             ;       1
                                                                                                                                                                                                                                                                                                                                            #
                                                                                                                                                                                                                                                                                                                                            ..''
                                                                                                                                                                                                                                                                                                                                               .3
                                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                   . I W,
                                                                                                                                                                                                                                                                                                                                                          Y '''' -'''
                                                                                                                                                                                                                                                                                                                                                                                                  .
        .               .                                                                                                                               .
                                                                                                                                                                 .,'                                                                                                                                        q.                                     .                                        'k                                          .
                                                                                                                                -                                                                                          1.                                'o                 . r$              x.x                         '   %.                       t                                 *.k
                                                                                                                                                                 le p                         -
                                                                                                                                                                                                                       d                                     '.                                                                1. /                  ..
                                                                                                                                                                                                                                                                                                                                                                                             - -Z/
                                                                 .                                   .                    '''            #
                                                                                                                                         . $
                                                                                                                                           ,                           .                                                                                                   .'                           !                   . k''I              t N                                         N.                      '             (
                                                                                                                      '                  :
                                                                                    -   (% .
                                                                                                     .
                                                                                                                                                  t                                 q                                                   .k.                                                          jx             -              !                                                       y                            .
                                                                                   ,,
                                                                                    j        j           )..'
                                                                                                            ,.L
                                                                                                              . '..
                                                                                                                  j, .*:(x1
                                                                                                                          ,                                                                                ''
                                                                                                                                                                                                            ..:
                                                                                                                                                                                                              '$ ,
                                                                                                                                                                                                                 k'ts.
                                                                                                                                                                                                                     jt
                                                                                                                                                                                                                      q
                                                                                                                                                                                                                      -.                                               h',
                                                                                                                                                                                                                                                                         ..F J jy# ,
                                                                                                                                                                                                                                                                                   j ...j.t
                                                                                                                                                                                                                                                                                          'J                                                                                               j                             ' J
                             .                                                                                                                                                                                                               .                                                ,                                                                                        .                        .             z .
                                                                                            h et
                                              Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 9'of 11 Pageid#:
                                                                                                                , 36                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                        .                                                       :              4       !'          q .. ;
Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 10 of 11 Pageid#: 37
*
'                                                                        .-J
                                                                           ' , -.
                   ..                                    .
                                                                                                              A
                                                                                                                                                         'v . -.             .
                                                                                                                                                                             x
                                                                                                                                                                                                       é            ,,                            ,     .ee
                                                                                                                                                                                                                                                            .x -.-               ..--- 772> r                   Jylm--                      --A-
                                                                                                                                                                                                                                                                                                                                                                                   d'
                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                        ..                                       .                                                                                                                                                                                                               l
.                               . .-.                                                                                         ,                                               )
                                                                                                                                                                              1d
                                                                                                                                                                                                                    ..                                                                                                                                                         .                     ,
                                                                                                                                                                                                                                                                                                                                                                                                     l.
                                                                                                                                                                              )
                                                                                                                                                                              l                                                                                                                                 -GN                                                            %         o )
                                                                                                                                                                              11                                                                                                                                                                                         .>
                                                                                                                                                                              4                                                                                                                                 %                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                o '
!                                                                                                                                                                                                                                                                                                          N<                                                            ,
                                                                                                                                                                                                                                                                         p                                                                                               ''e
I                                                                                                  .
                                                                                                .f .
                                                                                                         a                        f'.
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                   ..a
                                                                                                                                                                                                                                                   wJ:                   f,
                                                                                                                                                                                                                                                                         ,'                                                 .                                       .     .. .i
                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                              :!
                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                               !: ',I!
                                                                                                   '     .t                       zz
                                                                                                                                  .                                         .
                                                                                                                                                                            -'                                                            , j
                                                                                                                                                                                                                                            s.                           t                                                      .
                                                                                                                                                                                                                                                                                                                                w...
                                                                                                                                                                                                                                                                                                                                   $               R=<,&. '' mxn *'. l
                                                                                                 *X.
                                                                                                   $                        -.    ,t
                                                                                                                                   1.                                                                                                                 ez
                                                                                                                                                                                                                                                      x -:*
                                                                                                                                                                                                                                                        r 1        *.
                                                                                                                                                                                                                                                                    à                                                       -                                        .t ' '                      ..1
                                                                                            kTC'
                                                                                               tL                 tm---lj kz-..                                                                                                                        .XO.
                                                                                                                                                                                                                                                          j.j
                                                                                                                                                                                                                                                            , uc:e lk
                                                                                                                                                                                                                                                      etA*. -
                                                                                                                                                                                                                                                            .*) 1                                                               ,,..........u                   '*  f.
                                                                                                                                                                                                                                                                                                                                                                     ,.,       '
                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                   . '
                                                                                                                                                                                                                                                                                                                                                                  #
-
    <                                                                                       27--
                                                                                               li.
                                                                                                 z2
                                                                                                  .
                                                                                                  33              qA
                                                                                                                  f .' f
                                                                                                                    k  q.
                                                                                                                        qj w,'s
                                                                                                                              .
                                                                                                                              z
                                                                                                                              w'
                                                                                                                              :                                               .                                                                       ,
                                                                                                                                                                                                                                                      gI
                                                                                                                                                                                                                                                       .> ,.
                                                                                                                                                                                                                                                        œer  *
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             f.
                                                                                                                                                                                                                                                            .ae) .
                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                 i                                                                  .
                                                                                                                                                                                                                                                                                                                                    q.
                                                                                                                                                                                                                                                                                                                                    *t....a..w *****...,. ...
                                                                                                                                                                                                                                                                                                                                      >.                    v.x.            I
                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                          ..n-.-
                                                                                               u=     t ,,. /' x'; 7.,'
                                                                                                                      5,   i
                                                                                                                           .                                                                                                                           .
                                                                                                                                                                                                                                                       $-c.',
                                                                                                                                                                                                                                                            .'J
                                                                                                                                                                                                                                                              .;.,=.
                                                                                                                                                                                                                                                                   :i
                                                                                                                                                                                                                                                                    j6  .
                                                                                                                                                                                                                                                                        )y                                                          v'
                                                                                                                                                                                                                                                                                                                                     Y             .
                                                                                                                                                                                                                                                                                                                                                   %>
                                                                                                                                                                                                                                                                                                                                                   ..z- '=t
                                                                                                                                                                                                                                                                                                                                                q.sk-,a., .J>
                                                                                                                                                                                                                                                                                                                                                           œ . ,..
                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                              ......
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                   .!.
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        .u
                                                                                                                                                                                                                                                                                                                                                                            fl
j                                                                                          x'1
                                                                                           j  nj.f
                                                                                                 (;
                                                                                                  .(w
                                                                                                    z
                                                                                                   .y  II!m. >r l'zg  %
                                                                                                                      j-j') ,
                                                                                                                   -' ,
                                                                                                                            .     x.-        .                                .                                                                         .sw.n a*z...x.z j
                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                           .. .
                                                                                                                                                                                                                                                                         )                                             .                              .   :..v ,..
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                            :.****44....4;k:.
l                                                                                          ..
                                                                                           *t.
                                                                                             t.
                                                                                              kV,
                                                                                                ..
                                                                                                ' rt @M/ ..'.r.(
                                                                                                  .                                                                                                                                                      t
                                                                                                                                                                                                                                                         x%.
                                                                                                                                                                                                                                                           ua: t         z                                                                               ,?'. j                                  .

I
'
@                                                                                           4z
                                                                                             ,
                                                                                            lh;
                                                                                              L
                                                                                              .:
                                                                                             .<14
                                                                                                :
                                                                                                .
                                                                                                ji
                                                                                                 ,
                                                                                                 jt
                                                                                                  ;               s:u .
                                                                                                                      w       *
                                                                                                                              !J- -a-
                                                                                                                              ..
                                                                                                                               ,    .
                                                                                                                                    I
                                                                                                                                    .                                                                                                                      .
                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                           **@
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           , '
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                             h
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             ,                .
                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              ç
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              t                                                      î
                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                     :l
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      )l
                                                                                                                                                                                                                                                                                                                                       j                             -
                                                                                                                                                                                                                                                                                                                                                                     .,!
                                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                                                       .                             1
                                                                                                                                                                                                                                                                                                                                                                                  .: .i
                                                                                                 e
'                                                                                           * rM..                y12(z
                                                                                                                      .ri
                                                                                                                      ' ,r
                                                                                                                         ,)
                                                                                                                          w
                                                                                                                          c                  .k1;
                                                                                                                                             ..-                                 .                                                                           *-..x
                                                                                                                                                                                                                                                            'j                 .q:
                                                                                                                                                                                                                                                                                 .                                                    -                                      .
                                                                                                                                                                                                                                                                                                                                                                             - '''.
                                                                                                                                                                                                                                                                                                                                                                                  . ..
                                                                                                                                                                                                                                                                                                                                                                                       i
    %                                                                                     V.a)w .j    %
                                                                                                      <
                                                                                                      s.g, .
                                                                                                           <.N r
                                                                                                               w*...>
                                                                                                                    ..                                                        i
                                                                                                                                                                              1                                                   .                                                                                                                     D .
                                                                                          'u'
                                                                                            -
                                                                                            ..
                                                                                             prxy g          @ f.-
                                                                                                                 j .'                                                         .                                                                        kxoz
                                                                                                                                                                                                                                                          xxssx
                                                                                                                                                                                                                                                              oywr..j
                                                                                                                                                                                                                                                               w.                                                           .                                       N .
                                                                                                                                                                                                                                                                                                                                                                      e-.
j
                                                                                          I.
                                                                                          'f  ,v;gf
                                                                                              P
                                                                                           œ4yxal.a...'
                                                                                                               fyl y.         -                                               ,                                                                                                                         .                  j                       ...
                                                                                                                                                                                                                                                                                                                                                   ex
                                                                                                                                                                                                                                                                                                                                                   xq r
                                                                                                                                                                                                                                                                                                                                                          ..                                         ,4
i                                                                                                    g                        '                                                  :
                                                                                                                                                                                 l                                                                                                                                                                  wx.
                                                                                                                                                                                                                                                                                                                                                      yk
                                                                                                                                                                                                                                                                                                                                                       wj            .                               I
                                                                                                .J                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                                                                                                    '%         '
                                                                                                                                                                                                                                                                                                                                                   <M . '%YN v
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                 .Vh
                                                                                            .                                                                                                                                                                                                                                                        - *                                         i
                                                                                                                                                                                                                                                            x                                                                                       <       .
                                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                              >                                                      w                                                                                                           j
                                                                                                     îhy                                                                                          K1
                                                                                                                                                                                                  jevy
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                     m**w 4..
                                                                                                                                                                                                  V
                        '

                                '.
                                                                                                                                                                              ' 1sv..1
                                                                                                                                                                                    .s
                                                                                                                                                                                  ê=@
                                                                                                                                                                                                                              V                                      -
                                                                                                                                                                                                                                                                                         w t*
                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                 I
                                 k                                                                                                                                                                *
                                     .                                                                                                                                                             j                                                                  > .                               w                                                                                        ,
                                                                                                                                                                            xv I
                                                                                                                                                                               '                  I!
                                                                                                                                                                                                   kI                                                                                           '                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                  1-
                                                                                                                                                                                                   :1                    '
                                                                                                                                                                                                                         kw.                      .   W              -.                                                                                 '                                    '
                                                                                                                                                                                                  C1                                                                     >.-
                                                                                                                                                                              j L
                                                                                                                                                                                *
                                                                                                                                                                                1*
                                                                                                                                                                                 )                            '..
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                 . t >                                                                          .

                                                                                                                                                                              i                   tll                                                 m -                                                                                               '
                                                                                                                                                                             e
                                                                                                                                                                .             ,                                                               .       .
                                                                                                                                                                                                                                                                                           j                                                            *
                                                                                                                                                                              1
                                                                                                                                                                              '                                                               x                          m. w.                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                R
                                                                                                                                                                                                                                                                                                                                                                .Jl;p.
                                                                                                                                                                                                                                                                                                                                                                    al
                                                                                                                                                                                                                                                                                                                                                                   .'    .
                                                 .
                                                                                                                                                                                                                                                                                                                                                            x..os<
                                                                                                                                                                                                                                                                                                                                                                 .pj
                                                                                                                                                                                                                                                                                                                                                                   .u    .
                                             .                                                                                                                                ,                                                                                                   .

                   4'                                                                                                                                                                             =.
                                                                                                                                                                                                                                          NN .                                                                                                             . . a a .
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                   m
                                ;                                                                                                                          ''- .                               -
                *'
               .-.-
                   . .*
                 a.4
                   ..e...,
                                1*4. . >.;t
                                          z
                                          .x,
                                            .. c                                                                                                                       .                       .-...                                                  !,                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                           W .  X
                                                                                                                                                                                                                                                                                                                                                                $  *k*
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                           V..O . ,:
                                                                                                                                                                                                                                                                                                                                                             j-
                                                                                                                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                              , j
                                                                                                                                                                                                                                                                                                                                                                pq
                                                                                                                                                                                                                                                                                                                                                                 s z y
                                                                                                                                                                                                                                                                                                                                                                     y.
                   ..                        .       .                                                                                                            .                            ....                                                                                         .               .                                              --
                    .                                                                                                                                                                            .-                                                                                                 =
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                               .-
                                                                                                                                                                                               --                                                     R                                                                                                    .. .'
                                                                                                                                                                                                                                                                                                                                                           u    vy 1
                                                                                                                                                                                                                                                                                                                                                                   z4 .
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                        y                                                                  .    -.
                                                                                                                                                                  .                            w
                                                                                                                                                                                                .  ..                             .                               -                                                                                        j
                                                                                                                                                                                                                                                                                                                                                           y,
                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                                                                                                            .y!
                                                                                                                                                                                                                                                                                                                                                            ,. ..
                                                                                                                                                                                                                                                                                                                                                                jj$..
                                                                                                                                                                                                                                                                                                                                                                    '
                   ..
                    tf
                   .j
                      .
                      4N
                       h
                       'qe,
                       y
                       l   '
                           i
                    ruh$'' 4.. :;.
                            'b..hç';';',yst. .  ..
                                                                                                                                                           . ...-..
                                                                                                                                                           . . ..

                                                                                                                                                           ....                                .
                                                                                                                                                                                                .
                                                                                                                                                                                               ...
                                                                                                                                                                                                 ...
                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                           e ty 1/v   ..
                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                       j .
                                                                                                                                                                                                                                                                                                                                                                               ,


               ?
               t
               i'%
               .
               L
               î bé..Jv e.tz/'.:'-.a4tço.
                         . ;
                    a .).r .
               $ ?;p t
                             y.i!.rAu.
                                 .
                                       ?;
                                        cs,ijb.
                                           e..s;
                                               -.f%
                                                  t...
                                             . . ....                                                                                                             .
                                                                                                                                                                                               **w*x.
                                                                                                                                                                                                   ...
                                                                                                                                                                                                   a-                         .                                                                                        a
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           g.
                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                                                                                                                                             va
                                                                                                                                                                                                                                                                                                                                                            .!
                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                             r !
                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                             ' .
                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                               .kk
                                                                                                                                                                                                                                                                                                                                                                 'iy
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                 ,.*.
                                                                                                                                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                                                                                                                                    d y
                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                       ;l
                                 .
                                                      f'
                                                       ;.., 4                                                                                                                        ,         w
                                                                                                                                                                                               x                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                                                                .N     '.',y
                                                                                                                                                                                                                                                                                                                                                                       .   .p. .
                                                                                                                                                                                                                                                                                                                                                                           u
                   ..!.
                                                                                                                                                                                                   .,
                                                                                                                                                                                                    .,
                                                                                                                                                                                                   .1
                                                                                                                                                                                                     -.
                                                                                                                                                                                                    .-
                                                                                                                                                                                                      ,
                                                                                                                                                                                                     ,-
                                                                                                                                                                                                      .1
                                                                                                                                                                                                       ,.
                                                                                                                                                                                                        ,.
                                                                                                                                                                                                         1.                                                                                         .11
                                                                                                                                                                                                                                                                                                      :::.
                                                                                                                                                                                                                                                                                                         1.
                                                                                                                                                                                                                                                                                                          11
                                                                                                                                                                                                                                                                                                           .1,
                                                                                                                                                                                                                                                                                                             111
                                                                                                                                                                                                                                                                                                               -1
                                                                                                                                                                                                                                                                                                                .,,
                                                                                                                                                                                                                                                                                                                  ..                                       .ï...?
                                                                                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                                                                           ..   )L
                                                                                                                                                                                                                                                                                                                                                                :jé
                                                                                                                                                                                                                                                                                                                                                                  :3
                                                                                                                                                                                                                                                                                                                                                                   t3,'1
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       ;:2
                                                                                                                                                                                                                                                                                                                                                                         j: -:14
                                                                                                                                                                                                                                                                                                                                                                         :,
                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                               :;
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                ,       ..

                                                                                                                                                           ..  -..                                                                                                                                                                                       $,'j .r
                                                                                                                                                                                                                                                                                                                                                           w.
                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                   .k
                                                                                                                                                                                                                                                                                                                                                                    :y
                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                     .k'
               ï.lft*
                  .î
                    f
                    .'
                     v>l
                       '*i;
                          '1
                           #
                                                                                                                                                          .-..-...
                                                                                                                                                          '                                        .
                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                         sye   ...ju.J..
               .
                   ..                                                                                                                                     .'*-'-.'            1                                                                                                                                                         '                j .. ,    yjç:
                                                                                                                                                                                                                                                                                                                                                                     < .
                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                       ,
    -                                                                                                                                                     ... -..             I                    w                                                                                                                                                    ..    /n. ;:
                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                        ..               t.
                                                                                                                                                                                                                                                                                                                                                                         b.
                                                                                                                                                                                                                                                                                                                                                                          ,e,'
                                                                                                                                                                                                                                                                                                                                                                             $.
                                                                                                                                                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                                                                                                                                                              z);1
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                                  y, ,
                                                                                                                                                                                                   -                                                                                                                                                   &.                     F...z, .
                                                                                                                                                                                                                                                                                                                                                                                        t.* .

               ' .;
               $                                                                                                                                                                                .
                                                                                                                                                                                                a.
                                                                                                                                                                                                 ..                                                                                                                                                    1e.                     ,
                                                                                                                                                                                                                                                                                                                                                                               c.
                                                                                                                                                                                                                                                                                                                                                                                ,,
                   .             p                       6                                                                                          .'                                         -                                                                                                                                                                                ,            .
    $                   '                             /                                                                                                   .....                                    @-                             '
          ,'                K.
                            .                        ;/                                                                                                                                       .-                                                                                                                                                                    # . .5'1 '
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                        ..
                 p                              .#                                                                                                        .........           I               :.                                                                                                                                                                          ,I >
                                                                                                                                                                                                                                                                                                                                                                          z  1
               Zg g
               %a ,*:j.                      /               .'.                    . .                                                                   .........                                                                           ..                                                                                                      ,...g5a' ..
                                                                                                                                                                                                                                                                                                                                                                g' i .l$ $$.
                                     .
                                         '       .
                                                             !                                                                                            ..,.....,
                                                                                                                                                                                         *-
                                                                                                                                                                                              r    *@**X                                                                                                                                     r--e-q.zojg .   ?p. j.u.s..v . V yj
               '.
                /'.J       e                                                                                                                              ..-....
                        . .y                                                                                                                                                                                                                                                                                                                     m
                           %
                           //
                            ' n..xh   - . 7t                                                                                                                                                           .                                                                                                                                     I ta
                                                                                                                                                                                                                                                                                                                                             . x
                                                                                                                                                                                                                                                                                                                                             ,
                                  ...'T
                         /)e
                           '  ; A.N. .                                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                                                                                                <m .' 1
                                                 -
                   ..
                    u .
                                                                                                                                                                                              -.
                    >
                    ''
                        j y. .7
                              1
                           ,-.*
                               8
                               .
                                !
                                ,.  .    ..........:.),'.
                                       Jw.                                                                                                                ...-....                                                                                                                                                                      .       'Jn:1
                                                                                                                                                                                                                                                                                                                                                A   ):. 2                                    '
                           a  4
                     ' z'-
                      , . .. .
                               **?:z
                                   o 1
                                 t,;.    '
                                         i-'
                                           z
                                           -
                                           f
                                           .>'
                                         ..-- ...,b
                                                     r           .                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                           . -,          i                   J
                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                             '
                                     j:>.. -.         ''                                                                                                    k
                                 *'
                                 .                                                                                    ''                     .              ,.,x                                                                                                                                    ,                                                             j) '
    1          /            ..                               -
                                                                 .                                                                                  '                 -xv
                                                                                                                                                                                                                         ..   -
                                                                                                                                                                                                                                          -                       ....           '                  ïSj                                t
                                                                                                                                                                                                                                                                                                                                       )                     .     $,1
    -.-             .                                                y              Y                    '                                                      '-r''
                                                                                                                                                                    .' xw. ..        . .. .. .
                                                                                                                                                                                         *
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                . .. .. . . ...
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                         ..<-'
                                                                                                                                                                                                                                                             -<
                                                                                                                                                                                                                                                          ,. ..,;. ....          1                     ',. .               .a
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                       J.1
                                                                                                                                                                                                                                                                                                                                        .              .   j.r.
                                                                                                                                                                                                                                                                                                                                                              g .
                                                                                                                                                                                                                                                                                                                                                                . '
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                  iI
                                                                                                                                                                                                  -                                                                           v=                                           e'                                dt
                                                                                                                                                                                                                                                                                                                                                       G




                                                          Case 7:18-mj-00149-RSB Document 9 Filed 01/10/19 Page 11 of 11 Pageid#: 38
